UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission file No. 000-50875 BAZI INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 84-1575085 (State of incorporation) (I.R.S. Employer Identification Number) 1730 Blake Street, Suite 305 Denver, CO 80202 (Address of principal executive offices) (303) 316-8577 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non–Accelerated filer o Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). YesoNox As of August 15, 2011 the Company had47,250,118 shares of its $.001 par value common stock issued and outstanding. TABLE OF CONTENTS PAGE NO. PART IFINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations Three Months Ended June 30, 2011 and 2010 and Six Months Ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2011 and 2010 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART IIOTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures -i- PART I FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2010* ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $2,369 and $1,843, respectively Inventory, net of allowance for obsolescence of $15,904 and $28,022, respectively Prepaid expenses and other current assets Deferred offering costs - Deferred loan costs Total current assets Intangible assets, net Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Return reserve Accrued payroll and benefits Accrued interest Other accrued expenses Notes payable Total current liabilities Long term liabilities: Senior notes payable Total liabilities Commitments and Contingencies SHAREHOLDERS’ EQUITY (DEFICIT): Preferred stock, authorized 5,000,000 shares, $.001 par value, none issued or outstanding - - Common stock, authorized 200,000,000 and 5,000,000 shares, $.001 par value 47,250,118 and 19,952,170 shares issued and outstanding respectively Additional paid in capital Accumulated (deficit) ) ) Total shareholders’ equity (deficit) ) ) Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. * Derived from audited Financial Statements -1- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three and Six Months Ended June 30, 2011 and 2010 For the Three Months Ended June 30, 2011 For the Three Months Ended June 30, 2010 For the Six Months Ended June 30, 2011 For the Six Months Ended June 30, 2010 Net sales $ Cost of goods sold Gross profit Operating expenses: Selling and marketing expenses General and administrative expenses Research and development expenses - Depreciation and amortization Total operating expenses Net (loss) from operations ) Other income (expense) Interest income 46 Interest (expense) Total other income (expense) Net (loss) $ ) $ ) $ ) $ ) Net (loss) per common share Basic and diluted net (loss) per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2011 For the Six Months Ended June 30, 2010 Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile Depreciation and amortization Stock and stock options issued for services Amortization of note discount Change in valuation reserve on other current assets - ) Change in allowance for doubtful accounts ) Change in allowance for inventory obsolescence ) ) Change in allowance for product returns ) ) Changes in assets and liabilities: Accounts receivable ) Inventory ) Other current assets ) Accounts payable and accrued expenses ) Accrued interest Net cash (used) by operating activities ) ) Cash flows from investing activities: Capital expenditures - ) Net cash (used) by investing activities - ) Cash flows from financing activities: Issuance of common stock, net of fees and penalties - Issuance of senior secured convertible notes - Proceeds from bridge loan financing - Net cash provided from financing activities NET INCREASE IN CASH CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE Accrued interest paid by issuance of senior notes $ $ Accrued interest paid by issuance of common stock $ $
